        Case 1:18-cr-00128-SPW Document 139 Filed 10/06/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION

 UNITED STATES OF AMERICA,
                                             Case No. CR 18-128-BLG-SPW-2
                Plaintiff,

 vs.                                                       ORDER


 DAVID LOPEZ,

               Defendant.




       Upon the Defendant's Unopposed Motion to Appear for Sentencing Via

Video Conferencing(Doc. 138), and for good cause appearing,

       IT IS HEREBY ORDERED that the in-person Sentencing Hearing set for

Thursday, October 22, 2020 at 1:30 p.m. is VACATED.

       IT IS FURTHER ORDERED that the Sentencing Hearing is RESET VIA

VIDEO from the Crossroads Correctional Facility (Shelby, MT) on Friday,

October 23, 2020 at 1:00 p.m. Counsel may appear in the Snowy Mountains

Courtroom thirty (30) minutes prior to the hearing to video conference with

Defendant. Ifthe defendant objects to this hearing being held via video, he must file

a motion to continue the hearing to allow time for the defendant to be transported.
Case 1:18-cr-00128-SPW Document 139 Filed 10/06/20 Page 2 of 2
